Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered May 24, 1995, convicting him of assault in the first degree (two counts), attempted robbery in the first degree (three counts), criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*415The defendant contends that the court’s Allen charge (see, Allen v United States, 164 US 492) to the deadlocked jury was improper. We disagree. The court’s charge was neutral, directed to the jurors in general, and did not coerce a verdict or a specific result (see, People v Ford, 78 NY2d 878; People v Pagan, 45 NY2d 725; People v Kinard, 215 AD2d 591). The fact that the jurors requested several more readbacks and deliberated for several more hours further negates the defendant’s claim that the charge was coercive (see, People v Cannon, 236 AD2d 294; People v Diaz, 197 AD2d 379).
The defendant’s contention that the Allen charge constituted burden-shifting is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, is without merit (see, People v Lara, 224 AD2d 332).
Mangano, P. J., Joy, Altman and Luciano, JJ., concur.